Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 1 of 9 Page ID #:330




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Frederick J. Klorczyk III (State Bar No. 320783)
     Thomas A. Reyda (State Bar No. 312632)
 3   1990 North California Blvd., Suite 940
 4   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 5   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 6           fklorczyk@bursor.com
             treyda@bursor.com
 7

 8   Attorneys for Plaintiff

 9
                               UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11

12   CARRIE BEETS, on behalf of herself          Case No. 16-cv-05642-CAS-KS
     and all others similarly situated,
13                                               PLAINTIFF’S NOTICE OF
                               Plaintiff,        MOTION AND MOTION FOR
14
           v.                                    MODIFICATION OF THE
15                                               SCHEDULING ORDER
     MOLINA HEALTHCARE, INC.,
16                                               Date: February 25, 2019
                               Defendant.        Time: 10:00 a.m.
17                                               Courtroom 8D
18
                                                 Hon. Christina A. Snyder
19

20

21

22

23

24

25

26

27
28
     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER
     CASE NO. 16-CV-05642-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 2 of 9 Page ID #:331



 1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 2           PLEASE TAKE NOTICE THAT on February 25, 2019 at 10 a.m. or as soon
 3   thereafter as counsel may be heard by the above-captioned Court, in Courtroom 8D,
 4   on the 8th Floor of the First Street Courthouse, 350 W. First Street, Courtroom Los
 5   Angeles, CA 90012, Plaintiff Carrie Beets (“Plaintiff”) will and hereby does move the
 6   Court for an order modifying the pretrial scheduling order to extend Plaintiff’s
 7   deadline to file her motion for class certification from February 22, 2019, to May 24,
 8   2019.
 9           This Motion is based on this Notice of Motion and Motion, the Declaration of
10   Thomas A. Reyda and exhibits thereto, filed herewith, the pleadings and papers on
11   file herein, and upon such matters as may be presented to the Court at the time of the
12   hearing. This motion is made following the conference of counsel pursuant to L.R.
13   7-3 which took place on both January 8 and 14, 2019.
14           The undersigned requests oral argument in the event that timely opposition
15   papers are filed.
16
     Dated: January 21, 2019               Respectfully submitted,
17
                                           BURSOR & FISHER, P.A.
18

19                                         By:     /s/Thomas A. Reyda_________
                                                      Thomas A. Reyda
20
                                           L. Timothy Fisher (State Bar No. 191626)
21                                         Frederick J. Klorczyk III (State Bar No. 320783)
22
                                           Thomas A. Reyda (State Bar No. 312632)
                                           1990 North California Blvd., Suite 940
23                                         Walnut Creek, CA 94596
                                           Telephone: (925) 300-4455
24                                         Email: ltfisher@bursor.com
                                                   fklorczyk@bursor.com
25                                                 treyda@bursor.com
26
                                           Attorneys for Plaintiff
27

28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                            1
     CASE NO. 16-CV-05642-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 3 of 9 Page ID #:332



 1   I. INTRODUCTION
 2         This is a putative class action brought by Plaintiff Carrie Beets (“Plaintiff”) on

 3   behalf of people who received calls from Defendant Molina Healthcare, Inc.

 4   (“Defendant” or “Molina”), in violation of the Telephone Consumer Protection Act

 5   (“TCPA”). See generally ECF No. 1. Even though the class period dates back to

 6   2012, Defendant refuses to produce documents and other responsive information

 7   other than those related to a single automatic telephone dialing campaign from June

 8   2016 – out of hundreds of dialing campaigns it ran during the putative class period.

 9   Moreover, Defendant’s further thwarted its discovery obligations by searching for

10   calls only made by the Healthcare Management Group. As a result, Defendant has

11   produced 4,866 pages of information related to the single campaign in June 2016

12   despite the existence of over 100 other campaigns since 2016 alone where similar

13   telephone technology was used. Despite Plaintiff’s diligent pursuit of discovery in

14   this action, discovery necessary to Plaintiff’s motion for class certification remains

15   outstanding.

16         The current scheduling order requires Plaintiff to file her motion for class

17   certification no latter than February 22, 2019. Without the outstanding discovery, it is

18   impossible for the parties or the Court to undertake the rigorous analysis necessary to

19   decide certification. “The class action determination can only be decided after the

20   district court undertakes a ‘rigorous analysis’ of the prerequisites for certification.”

21   ABS Entm't, Inc. v. CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018) (citing Wal-Mart

22   Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011)). Accordingly, Plaintiff asks the

23   Court to modify the scheduling order to extend Plaintiff’s deadline to move for class

24   certification from February 22, 2018 to May 24, 2018.

25   II. FACTUAL BACKGROUND
26         Defendant began its production of documents on September 7, 2018, and

27   completed its intended production on October 31, 2018. Reyda Decl. ¶ 2. Plaintiff’s

28   counsel met and conferred with Defendant regarding identified deficiencies on

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                                1
     CASE NO. 16-CV-05642-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 4 of 9 Page ID #:333




 1   September 17, 2018 and October 10, 2018. Id. On October 11, 2018, Plaintiff
 2   drafted and sent a L.R. 37-1 letter to initiate a discovery dispute regarding
 3   Defendant’s production deficiencies. Id. Ex. A (10/11/18 Letter). On October 22,
 4   2018, Defendant responded “[a]s you know, there is no discovery cutoff provided for
 5   in the court’s scheduling order in this matter, and your class certification motion is
 6   not due until February 22, 2019.” Id. Ex. B (10/22/18 Letter). Defendant followed
 7   up indicating that “we do not believe the parties are at an impasse on the issues you
 8   have raised. We remain willing to meet and confer in order to reach a mutually
 9   acceptable resolution.” Id. Nonetheless, Defendant claimed that Plaintiff’s letter was
10   insufficient under L.R. 37-1. Id.
11         Thereafter, Plaintiff sought to pursue “mutually acceptable resolution” to
12   Defendant’s discovery objections, but failed to successfully come to terms with
13   Defendant. Id. ¶ 5. On December 21, 2018, Plaintiff served a second L.R. 37-1 letter
14   on Defendant further detailing the discovery dispute. Id. Ex. C. The parties
15   thereafter met and conferred repeatedly to resolve this discovery dispute without
16   Court involvement. The parties met and conferred on January 2, January 4, and
17   January 8, 2019. Id. ¶ 7. During the January 4 meet and confer, Defendant offered to
18   provide Plaintiff with additional information regarding the nature of telephone dialing
19   campaigns it runs. Id. Plaintiff agreed to hold off on involving the Court to review
20   this additional information. Id. On January 8, 2019, Defendant provided Plaintiff
21   with some of this campaign information verbally over the phone and requested
22   additional time to put this information into a letter format. Id. Plaintiff agreed, but
23   indicated her intent to seek a modification of the scheduling order given the looming
24   class certification deadline of February 22, 2018. Id. At this time, Defendant could
25   not indicate whether it would oppose such a motion. Id.
26         Defendant provided Plaintiff with the letter in question on Friday January 11,
27   2019. Id. The Parties met and conferred on January 14, 2019, wherein Plaintiff
28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                               2
     CASE NO. 16-CV-05462-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 5 of 9 Page ID #:334




 1   maintained her discovery position and reasserted her intention to seek a modification
 2   of the scheduling order. Id. ¶ 8. Defendant again requested additional time to
 3   respond, and on January 18, 2019, served Plaintiff with a letter (1) detailing its
 4   discovery position and (2) indicating that it would oppose Plaintiff’s request for
 5   modification to scheduling order. Id. Ex. D.
 6          Plaintiff intends to initiate Magistrate Judge Stevenson’s discovery dispute
 7   mechanism at the earliest possible time. Id. ¶ 9. Magistrate Judge Stevenson’s
 8   standing order requires the parties to meet and confer immediately before contacting
 9   the clerk to schedule a telephonic meet and confer with the Court. Defendant is not
10   available to meet and confer until tomorrow, January 22, 2019. Id. Plaintiff intends
11   to initiate the discovery process at that time. Id. Plaintiff files this motion to modify
12   the scheduling order now, so that it may be heard before Plaintiff’s looming class
13   certification deadline of February 22, 2019. For the reasons set forth below, Plaintiff
14   seeks a modification of the scheduling order to extend her deadline to file the motion
15   for class certification by three months from February 22, 2019 to May 24, 2019.
16   III.   PLAINTIFF’S PROPOSED MODIFICATION IS SUPPORTED BY
            GOOD CAUSE PURSUANT TO RULE 16(b)
17
            “A party demonstrates good cause for the modification of a scheduling order by
18
     showing that, even with the exercise of due diligence, he or she was unable to meet
19
     the timetable set forth in the order.” Matrix Motor Co., Inc. v. Toyota Jidosha
20
     Kabushiki Kaisha, 218 F.R.D. 667, 671 (C.D. Cal. 2003) (citing Zivkovic v. S. Cal.
21
     Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002)). At its core, “Rule 16(b)’s ‘good
22
     cause’ standard primarily considers the diligence of the party seeking the
23
     amendment.” Johnson, 975 F.2d at 609 (emphasis added). “Good cause means
24
     scheduling deadlines cannot be met despite [a] party’s diligence.” Id. (internal
25
     quotation omitted). Plaintiff meets this burden.
26
            Plaintiff has diligently sought to obtain the discovery it needs to pursue its
27
     motion for class certification. See supra Section 2. At the time of the scheduling
28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                             3
     CASE NO. 16-CV-05462-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 6 of 9 Page ID #:335




 1   order was issued, Plaintiff could not foresee that Defendant would take the position it
 2   has with regards to necessary class discovery. Indeed, Defendant has denied Plaintiff
 3   necessary discovery whilst representing that “we do not believe the parties are at an
 4   impasse on the issues you have raised. We remain willing to meet and confer in order
 5   to reach a mutually acceptable resolution.” Reyda Decl. Ex. B. Despite Plaintiff’s
 6   numerous attempts to reach a resolution, Defendant now contends that Plaintiff has
 7   not been diligent. See id. Ex. D.
 8         According to Defendant, Plaintiff unreasonably delayed in disclosing the exact
 9   contours of the class she intends to represents. See id. But it is entirely appropriate
10   for Plaintiff to narrow the definition of the Class she seeks to represent prior to her
11   motion for class certification. See Abdeljalil v. Gen. Elec. Capital Corp., 306 F.R.D.
12   303, 306 (S.D. Cal. 2015) (approving a “new [class] definition [disclosed at class
13   certification because it] is simply a narrower version of the class definition presented
14   in the TAC[.]”); see also Zaklit v. Nationstar Mortg. LLC, 2017 WL 3174901, at *8
15   (C.D. Cal. July 24, 2017) (“This Court is unpersuaded that consideration of the
16   revised class definition in the Plaintiff's Motion is inappropriate”) (J. Snyder).
17   Plaintiff has no obligation to provide Defendant with such details prior to moving for
18   class certification. Instead, it is Defendant’s obligation to comply with discovery
19   requests relevant to class certification issues identified in the complaint, such as the
20   scope of the class. Rather that complying with these discovery obligations,
21   Defendant has substituted its judgment for that of the Court in determining not only
22   what is and what is not relevant to class certification, but also what classes Plaintiff
23   can ultimately certify. That is improper. Cahill v. GC Servs. Ltd. P’ship, 2018 WL
24   1791910, at *3 (S.D. Cal. Apr. 16, 2018) (“A discovery dispute [] is not the vehicle to
25   litigate the merits of Plaintiff’s personal claims against Defendant.”).
26         As will be addressed in front of Judge Stevenson, it is not Defendant’s place to
27   define the contours of the putative class. Defendant concedes that it called Plaintiff
28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                                4
     CASE NO. 16-CV-05462-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 7 of 9 Page ID #:336




 1   using a telephonic dialing system as part of a June 2016 outreach campaign when it
 2   intended to reach a different person. Certification of a wrong number class
 3   concerning such factual circumstance is relatively common. In West v. California
 4   Services Bureau, Inc., 323 F.R.D. 295 (N.D. Cal. 2017), Judge Gonzalez-Rogers
 5   certified a “Cell Phone Wrong Number Class” under both Rule 23(b)(2) and 23(b)(3)
 6   alleging claims under the Telephone Consumer Protection Act, 47 U.S.C. § 227 et
 7   seq. (“TCPA”). By definition, call recipients in a “wrong number” class did not
 8   consent to receive calls, thereby defeating any argument that individualized issues of
 9   consent preclude certification under Rule 23(b)(3). See id. at 301-302; see also, e.g.,
10   Lavigne v. First Comm. Bancshares, Inc., 2018 WL 2694457, at *3 (D.N.M. June 5,
11   2018) (certifying wrong number class against bank). Indeed, courts also routinely
12   certify classes that consist of multiple telephone dialing system campaigns. W. Loop
13   Chiropractic & Sports Injury Ctr., Ltd. v. N. Am. Bancard, LLC, 2017 WL 404896, at
14   *1 (N.D. Ill. Jan. 30, 2017). See also Alpha Tech Pet, Inc. v. Lagasse, 2016 WL
15   4678316 (N.D. Ill. Sept. 7, 2016); Saf-T-Gard International, Inc. v. Vanguard Energy
16   Services, LLC, 2012 WL 6106714 (N.D. Ill. Dec. 6, 2012); Bridgeview Health Care
17   Center, Ltd. v. Clark, 2011 WL 4628744 (N.D. Ill. Sept. 30, 2011); Hinman v. M and
18   M Rental Center, Inc., 545 F. Supp. 2d 802 (N.D. Ill. 2008).
19         Regardless, Defendant overlooks that any wrong number class is merely a
20   narrowing of the automatic telephone dialing class identified in paragraph 20 of
21   Plaintiff’s complaint. ECF No. 1. As discussed above, it is appropriate for Plaintiff
22   to narrow her proposed class over the course of discovery. Indeed, one of the primary
23   purposes of discovery in class action cases is to furnish Plaintiff with information
24   sufficient to determine the scope of the putative class and Plaintiff’s adequacy as a
25   class representative. “Consequently, the discovery must be broad enough to give the
26   plaintiffs a realistic opportunity to meet [the certification] requirements.” U.S.
27   E.E.O.C. v. ABM Indus. Inc., 2008 WL 5385618, at *4 (E.D. Cal. Dec. 23, 2008)
28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                             5
     CASE NO. 16-CV-05462-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 8 of 9 Page ID #:337




 1   (quotation omitted). Without discovery into the other campaigns Defendant ran, the
 2   Court cannot “undertake[] a ‘rigorous analysis’ of the prerequisites for certification.”
 3   ABS Entm't, Inc. v. CBS Corp., 908 F.3d 405, 427 (9th Cir. 2018) (citing Wal-Mart
 4   Stores, Inc. v. Dukes, 564 U.S. 338, 350-51 (2011)). Such a result would allow
 5   Defendant to preemptively defeat class certification because it decided to withhold
 6   necessary discovery.
 7         Plaintiff has diligently pursued discovery up to this point in time and has now
 8   diligently moved to modify the scheduling order in advance of the deadline
 9   contemplated therein. Defendant cannot reasonably claim a modification to the
10   scheduling order causes prejudice. Fact discovery remains open regardless of the
11   modification. See McNamee v. Roman Catholic Diocese of Sacramento, 2013 WL
12   5739098, at *3 (E.D. Cal. Oct. 22, 2013) (“there is no evidence of risk of prejudice to
13   Defendants, as discovery does not close for an additional seven months and Plaintiff
14   has not yet been deposed.”). Modification to the scheduling order will merely allow
15   the parties to address the outstanding discovery disputes and afford Defendant the
16   opportunity to oppose Plaintiff’s motion to compel in full. Accordingly, modification
17   of the scheduling order to extend Plaintiff’s deadline to move for class certification
18   from February 22, 2018 to May 24, 2018, is appropriate.
19
     Dated: January 21, 2019               Respectfully submitted,
20
                                           BURSOR & FISHER, P.A.
21
                                           By:     /s/Thomas A. Reyda_________
22                                                    Thomas A. Reyda
23
24
25
26
27
28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                              6
     CASE NO. 16-CV-05462-CAS-KS
Case 2:16-cv-05642-CAS-KS Document 67 Filed 01/21/19 Page 9 of 9 Page ID #:338




 1
                                         L. Timothy Fisher (State Bar No. 191626)
                                         Frederick J. Klorczyk III (State Bar No. 320783)
 2                                       Thomas A. Reyda (State Bar No. 312632)
                                         1990 North California Blvd., Suite 940
 3                                       Walnut Creek, CA 94596
                                         Telephone: (925) 300-4455
 4                                       Email: ltfisher@bursor.com
 5                                               fklorczyk@bursor.com
                                                 treyda@bursor.com
 6
                                         Attorneys for Plaintiff
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S MOTION FOR MODIFICATION OF THE SCHEDULING ORDER                       7
     CASE NO. 16-CV-05462-CAS-KS
